In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-22-00217-CV


                     SCOTT A. MADEWELL, CRNA, APPELLANT

                                           V.

                            SANDRA BREWER, APPELLEE

                          On Appeal from the 261st District Court
                                   Travis County, Texas
         Trial Court No. D-1-GN-21-006914, Honorable MadeleineConnor, Presiding

                                  September 14, 2022
                             ORDER OF ABATEMENT
                    Before PARKER and DOSS and YARBROUGH, JJ.


      Appellant, Scott A. Madewell, CRNA, filed this interlocutory appeal from the trial

court’s denial of his objections to an expert report and denial of his motion to dismiss a

healthcare liability suit filed by Appellee, Sandra Brewer. Now pending before this Court

is a Joint Motion to Abate Appeal Pending Settlement.        By the motion, the parties

represent they have reached a settlement but have yet to effectuate their agreement.

They request an abatement until September 21, 2022. We grant the motion and abate

the appeal. We suspend the operation of all applicable appellate deadlines. TEX. R. APP.
P. 2. The case will be removed from our active docket and treated as a suspended case

until further order of this Court. See TEX. R. APP. P. 43.6. See also Mesa Water, L.P. v.

Tex. Water Dev. Bd., No. 07-11-00153-CV, 2011 Tex. App. LEXIS 5311, at *2–3 (Tex.

App.—Amarillo July 13, 2011, order) (per curiam). Should the parties fail to effectuate

their settlement agreement by September 21, 2022, they are directed to file a status report

with the Clerk of this Court no later than that date.


       It is so ordered.


                                                        Per Curiam




                                              2